Case 2:20-cv-00120-JPH-MJD Document 8 Filed 05/21/20 Page 1 of 5 PageID #: 30




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

TALON L. ROPER,                                         )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:20-cv-00120-JPH-MJD
                                                        )
B. TRIMBLE in her individual and professional           )
capacity,                                               )
S. DECKER in her individual and professional            )
capacity,                                               )
T. LITTLEJOHN in her individual and                     )
professional capacity,                                  )
                                                        )
                              Defendants.               )

                          Order Screening and Dismissing Complaint
                            and Directing Plaintiff to Show Cause

       Indiana Department of Correction (IDOC) inmate Talon L. Roper commenced this 42

U.S.C. § 1983 action on February 28, 2020. Leave to proceed in forma pauperis has been granted,

dkt. 5, and the Court now screens the complaint and makes the following rulings.

                                           I. Screening Standard

       Because Mr. Roper is a prisoner, his complaint is subject to the screening requirements of

28 U.S.C. § 1915A(b). This statute directs that the court shall dismiss a complaint or any claim

within a complaint which “(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a “short and plain statement of the claim showing that the pleader is

entitled to relief,” which is sufficient to provide the defendant with “fair notice” of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.



                                                    1
Case 2:20-cv-00120-JPH-MJD Document 8 Filed 05/21/20 Page 2 of 5 PageID #: 31




Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                        II. The Complaint

       Mr. Roper's complaint names three defendants: (1) B. Trimble, (2) S. Decker, and

(3) T. Littlejohn. All three are IDOC employees at the Wabash Valley Correctional Facility

(WVCF) in Carlisle, Indiana. Mr. Roper names the defendants in their official and individual

capacities and seeks nominal, compensatory, and punitive damages. Dkt. 1 at 1, 9. The following

are the allegations that Mr. Roper makes in his complaint.

       The IDOC maintains an offender grievance system for offenders to express complaints and

topics of concern for efficient and fair resolution. Dkt. 1 at ¶ 8. Defendants Trimble and Decker

are WVCF's grievance specialists, who report to defendant T. Littlejohn. Id. at ¶ 11. Trimble and

Decker have been negligent in receiving, reviewing, and logging grievances and ensuring proper

investigations into the grieved issue. Id. at ¶ 12. As a result, Mr. Roper's grievances have not been

properly handled, placing him in an unsafe environment and constituting cruel and unusual

punishment. Id.

       Specifically, on June 4, 2019, Mr. Roper filed a grievance against Correctional Officer

Vargas for his neglectful performance of duties that caused Mr. Roper to miss two time-sensitive

appointments. Id. at ¶ 13. On June 17, 2019, he filed a grievance against Officer Shroyer ordering

him out of the dining hall because he asked for a food tray without a hair in it, and later did not

provide him a supplemental meal. Id. at ¶¶ 14-15. On August 7, 2019, Mr. Roger filed a grievance

against Officer Benefeild after the officer stated out loud that Mr. Roper was a frequent user of the



                                                 2
Case 2:20-cv-00120-JPH-MJD Document 8 Filed 05/21/20 Page 3 of 5 PageID #: 32




Internal Affair's hotline, a comment which placed Mr. Roper in a "substantial risk of imminent

danger." Id. at ¶ 16. On November 8, 2019, Mr. Roper filed a grievance against Officer Chambers

for falsifying a liability waiver form that stated Mr. Roper refused to attend a medical appoint

concerning his inability to breathe, which placed Mr. Roper in a "substantial risk of imminent

danger." Id. at ¶ 17. On November 13, 2019, he filed a grievance about three officers retaliating

against him by conducting a targeted search of his cell and manufacturing a charge that a knife had

been found in the cell. Id. at ¶ 18.

        Defendant Littlejohn received a request for interview from Mr. Roper on August 22, 2019,

expressing his concerns about Trimble and Decker. But she rejected Mr. Roper's concerns. Id. at

¶¶ 21-23. On November 20, 2019, Mr. Roper sent a request for interview form to Littlejohn

expressing concern about Officer Chambers' targeted retaliatory shakedowns. Littlejohn answered

that the shakedown was not retaliatory and noted that a knife had been found in his cell. Because

Mr. Roper was found not guilty of having the knife, Littlejohn's response proves she did not

conduct an independent investigation. Id. at ¶ 24-25.

                                          III. Discussion

        Mr. Roper's allegations are not made against the correctional officers who retaliated against

him by shaking down his cell and charging him with an unfounded disciplinary violation. Nor is

he suing the officers who caused him to be late to time-sensitive appointments or removed him

from the dining hall without providing him replacement meal or announced out loud that he was a

frequent user of the Internal Affairs hotline or falsified a medical form. Rather, in this lawsuit he

focuses on the officials who handled his grievances on those matters and their supervisor.

        In his first claim, Mr. Roper contends that his First Amendment rights have been violated

by these officials' neglect. In his second claim, Mr. Roper contends that his Eighth Amendment



                                                 3
Case 2:20-cv-00120-JPH-MJD Document 8 Filed 05/21/20 Page 4 of 5 PageID #: 33




right to be free of cruel and unusual punishment has been violated. Both claims are asserted

generally against all three defendants. Both claims are frivolous.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he was

deprived of a right secured by the Constitution or the laws of the United States. D.S. v. E. Porter

Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). There is no constitutional due process right to a grievance

system, and thus no right to have grievances heard in a competent and professional manner.

       State officials are under no constitutional or federal statutory obligation to create a

grievance process. The Prison Litigation Reform Act's requirement that prisoners exhaust available

administrative remedies before filing a civil action in federal court creates no freestanding federal

rights. The Seventh Circuit has "specifically denounc[ed] a Fourteenth Amendment substantive

due process right to an inmate grievance procedure." Grieveson v. Anderson, 538 F.3d 763, 772

(7th Cir. 2008). "Prison grievance procedures are not mandated by the First Amendment and do

not by their very existence create interests protected by the Due Process Clause." Owens v. Hinsley,

635 F.3d 950, 953-54 (7th Cir. 2011) (citing George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007);

Grieveson v. Anderson, 538 F.3d 763, 772 & n. 3 (7th Cir. 2008); Antonelli v. Sheahan, 81 F.3d

1422, 1430 (7th Cir. 1996)).

       Because there is no freestanding federal constitutional requirement that a prison employ a

grievance system, Mr. Roper has no protected interest in a particular outcome of his grievances or

complaints, and thus has no viable claim which can be vindicated through 42 U.S.C. § 1983. Juriss

v. McGowan, 957 F.2d 345, 349 n.1 (7th Cir. 1992) (without a predicate constitutional violation

one cannot make out a prima facie case under § 1983). Mr. Roper's complaint is therefore

dismissed for failure to state a claim upon which relief can be granted. 28 U.S.C. § 1915A.



                                                 4
Case 2:20-cv-00120-JPH-MJD Document 8 Filed 05/21/20 Page 5 of 5 PageID #: 34




                  IV. Opportunity to Show Cause or File Amended Complaint

          Mr. Roper shall have through June 20, 2020, in which to show cause why this action should

not be dismissed and final judgment entered, or to file an amended complaint curing the

deficiencies identified in this Order and containing viable federal constitutional claims. The failure

to do either will result in the dismissal of this action and entry of final judgment without further

notice.

                                           V. Conclusion

          The complaint, dkt. 1, is dismissed for failure to state a claim upon which relief can be

granted. 28 U.S.C. § 1915A. Mr. Roper shall have through June 20, 2020, to show cause why final

judgment should not enter or to file an amended complaint.

SO ORDERED.

Date: 5/21/2020




Distribution:

Talon L. Roper
211154
Wabash Valley Correctional Facility - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
Carlisle, IN 47838




                                                  5
